


Exhibit 10.1




July 28, 2009




Patrick T. Ortiz, Esq.
1030 Stagecoach Road
Santa Fe, NM  87501


Re:  2010 Retainer


Dear Pat:


The purpose of this letter is to memorialize our agreement on the terms of a fee
arrangement for legal services that you will provide to PNM Resources, Inc. and
its subsidiaries  (“Company”) in calendar year 2010.


You will provide legal services to Company during calendar year 2010 for the
annual retainer amount of $240,000.00, payable in equal monthly installments of
$20,000.00.  The monthly retainer payment typically will be made by the 10th day
of each month.  Retainer payments will not be paid prior to the expiration of
the revocation period described in the Release Agreement that you will execute
pursuant to the terms and provisions of your Executive Transition Agreement.  As
provided in the Executive Transition Agreement, this Retainer Agreement will be
void if the Release Agreement is not signed in a timely manner, or if it is
revoked.  Monthly retainer payments that have been accrued but have not been
paid pending execution of the Release Agreement will be paid within five (5)
business days after expiration of the revocation period.


If your total services during 2010 exceed 1,200 hours, and Company’s General
Counsel or his/her designee authorizes additional services beyond 1,200 hours,
Company will pay you at the rate of $275 per hour for each authorized hour in
excess of 1,200 hours.


All of the work performed pursuant to this Retainer Agreement will be performed
by you personally.


Company will pay gross receipts or similar taxes and actual costs for ancillary
services without mark-up in addition to the retainer amount, except that you
will not bill for routine photocopying, long distance telephone calls, facsimile
charges, secretarial services, word processing charges, fixed costs of
computerized research, first class air fare, publications, continuing education,
office and equipment costs and other items of overhead and internal operating
costs.  Costs for court reporters and consultants should be billed directly to
Company.


The retainer amount will cover all legal services provided to Company.  The
legal services provided to Company will primarily relate to regulatory
matters.  On occasion, you may be asked to perform other services as well.


 
 

--------------------------------------------------------------------------------

 
You will provide a monthly statement for services provided which will include
detail showing the amount of time worked on each individual legal matter and a
brief description of the work performed.  If travel time is devoted to working
for clients in addition to Company, the monthly statement will be prorated for
actual time devoted to Company matters.  Time away from home or the office which
is not in transit or spent performing legal services for Company will not be
included in notational bills.


This Retainer Agreement relates solely to legal services to be provided during
calendar year 2010.  A new Retainer Agreement may be entered into for services
in later years, in the discretion of the parties.


As an independent attorney, you are free to provide services to any other
individual or entity, subject to the Rules of Professional Conduct applicable to
attorneys licensed to practice law in the state of New Mexico.  You specifically
agree that you will consult with the Company’s General Counsel, prior to
accepting an engagement with another client, to assure that the positions you
will be taking as attorney for the other client are not adversarial to the
Company or otherwise in conflict with the Company’s interests.


By signing this Retainer Agreement, you also agree to abide by the Company’s
Outside Counsel Policy & Guidelines.


In providing services to Company pursuant to this Retainer Agreement, you will
be acting as an independent contractor, rather than as an employee of
Company.  Accordingly, you will assume full responsibility and liability for any
and all income tax withholding and employment taxes and you agree to indemnify
Company from any claim that it may have any obligation to either withhold income
taxes or pay employment taxes.


If you agree that this letter accurately represents our agreement, please
acknowledge by signing below.  We look forward to continuing to work with you in
2010.


Sincerely,


/s/  Jeffry E. Sterba


Jeffry E. Sterba
Chief Executive Officer
PNMR Services Company




AGREED:


  /s/ Patrick T. Ortiz               
Patrick T. Ortiz

 
 
 

--------------------------------------------------------------------------------

 
